Exhibit 10.3


FIRSTENERGY SOLUTIONS CORP.


2016 KEY EMPLOYEE RETENTION PLAN


1.
Purpose. This FirstEnergy Solutions Corp. (the “Company”) 2016 Key Employee
Retention Plan (the “Plan” or “KERP”) is designed to motivate eligible key
employees of the Company and its subsidiaries to remain continuously employed by
the Company and its subsidiaries.



2.
Adoption of the Plan. The Company, intending to be legally bound, hereby adopts
the Plan effective as of December 1, 2016 (the “Effective Date”). The Plan shall
be in effect from the Effective Date and shall continue until the Termination
Date.



3.
General. The compensation provided under the Plan is intended to be in addition
to all other compensation payable to Participants, including payments provided
under the FirstEnergy Corp. 2015 Incentive Plan and the FirstEnergy Corp. Short
Term Incentive Program in effect with the Company’s parent company and its
direct or indirect subsidiaries.



4.
Definitions. For the purposes of the Plan:



a.
“Cause” means that within the sole discretion of the Company (i) the Participant
fails to perform the duties of his or her position in a satisfactory manner,
(ii) the Participant violates a material policy or rule of the Company, (iii)
the Participant intentionally commits an act materially detrimental to the
Company, or (iv) the Participant loses his or her unescorted access.



b.
“President” means the President of FirstEnergy Solutions Corp.



c.
“Committee” means a committee authorized by the President to administer the Plan
comprised of officers of Company and its subsidiaries.



d.
“Company Group” means the Company and its direct and indirect subsidiaries.



e.
“KERP Payment” shall mean, in the case of any Participant, the amount set forth
on Schedule A. Said amount will be determined by multiplying the percentage set
forth on Schedule A by the Participant’s salary as of December 1, 2016.



f.
“Participant” shall have the meaning ascribed thereto in Section 5 hereof.



g.
“Termination Date” shall mean the earlier of (i) midnight on November 30, 2018
(ii) the date on which Company terminates the Plan or (iii) such date as all
amounts payable hereunder shall have been paid.



5.
Eligible Participants. Each person listed on Schedule A shall be a Participant
under the Plan and eligible to receive a KERP Payment in an amount set forth on
Schedule A.



6.
Term of Participation. Effective December 1, 2016, subject to the provisions of
the Plan, each Participant shall be eligible to earn a KERP Payment which shall
be the amount set forth on schedule A for that Participant. Any KERP Payment
required to be made under this Section 6



1



--------------------------------------------------------------------------------




shall be paid by the Company as soon as practical, but no later than
seventy-five (75) days after November 30, 2018 or the Termination Date.


7.
Termination of Employment; Forfeitures.



a.
Upon involuntary termination of a Participant by the Company for cause, or
voluntary termination by the Participant prior to earning his or her KERP
Payment, such Participant’s KERP Payment shall be forfeited. For any other
terminations prior to the Termination Date (i.e., death, disability, involuntary
termination by the Company without cause such as a termination due to the
completion of a wind down process or a sale), the Participant will be paid his
or her KERP Payment.



b.
If, at any time prior to the Termination Date, the Company transfers a
Participant to a different position within the Company Group or to an affiliate
of FirstEnergy Corp., then the KERP Payment shall be paid as set forth in
Schedule A as if earned on November 30, 2018. If the Participant transfers to
another position without Company permission, his or her KERP Payment will be
forfeited.



c.
Any KERP Payment that becomes payable to a Participant following termination of
employment under this Section 7 shall be paid no later than the 15th day of the
second month in the year following the date of the Participant’s termination.



8.
Plan Administration. The Plan shall be administered by the Committee. The
Committee is given full authority and discretion within the limits of the Plan
to establish such administrative measures as may be necessary to administer and
attain the objectives of the Plan and may delegate the authority to administer
the Plan to an officer of the Company. The Committee (or its delegate) shall
have full power and authority to construe and interpret the Plan and any
interpretation by the Committee (or its delegate) shall be binding on all
Participants and shall be accorded the maximum deference permitted by law.



a.
General. All rights and interests of Participants under the Plan shall be
non-assignable and nontransferable, and otherwise not subject to pledge or
encumbrance, whether voluntary or involuntary, other than by will or by the laws
of descent and distribution. In connection with any sale, transfer or other
disposition of all or substantially all of the Company’s assets or business,
whether by merger, stock sale, consolidation or otherwise, the Company may
assign the Plan’s sponsorship, in whole or in part.



b.
Receipt and Release. Any payment to a Participant in accordance with the
provisions of the Plan shall, to the extent thereof, be in full satisfaction of
all claims against the Company Group, and the Company may require Employee, as a
condition precedent to such payment, to execute a receipt and release to such
effect. Such release must be executed and become irrevocable no later than
fifty-two (52) days following the date on which Employee becomes entitled to the
KERP Payment (i.e., November 30, 2018 or the date of Employee’s termination of
employment, as applicable). If the release is not effective and irrevocable by
such fifty-second (52nd) day, Employee shall forfeit his or her right to the
KERP Payment.





2



--------------------------------------------------------------------------------




c.
Form of Payment; Withholding. Payment of amounts due under the Plan shall be
provided to a Participant in the same manner as such Participant receives his or
her regular paycheck or by mail at the last known address of Participant in the
possession of the Company, at the discretion of Committee. The Company will
withhold all applicable taxes and any other required withholdings to be withheld
with respect to the payment of any award pursuant to the Plan.



d.
Unfunded Arrangement; Exclusion of Compensation. The Company shall not be
required to establish any special or separate fund or to make any other
segregation of assets to ensure the payment of any award provided for hereunder.
KERP Payments shall not be considered as extraordinary, special incentive
compensation, and will not be included as “earnings,” “wages,” “salary,” or
“compensation” in any pension, savings plan, welfare, life insurance, or other
employee benefit plan or arrangement of the Company Group, except as otherwise
provided in any such other benefit plan. A discretionary pool of Five-hundred
thousand ($500,000.00) shall be available under this Plan for KERP Payments (or
portion thereof) to Participants not yet identified as being eligible, any
additional Participants will be identified by the Committee and Schedule A will
be amended to add such additional Participants.



e.
Amendment and Termination. The Company, in its sole discretion, shall have the
right to modify, supplement, suspend or terminate the Plan at any time; provided
that in no event shall any amendment or termination adversely affect the rights
of any existing Participants regarding any KERP Payment without the prior
written consent of the affected Participants. Subject to the foregoing, the Plan
shall terminate upon the satisfaction of all obligations of the Company or its
successor entities hereunder and a Participant shall be entitled to payment of
any KERP earned as of the Termination Date.



f.
No Right to Continued Employment. Nothing contained in the Plan shall in any way
affect the right and power of the Company to discharge any Participant or
otherwise terminate his or her employment at any time or for any reason or to
change the terms of his or her employment in any manner.



g.
Expenses of Plan. Except as otherwise provided under the Plan, any expense
incurred in administering the Plan shall be borne by the Company.



h.
Captions. Captions preceding the sections hereof are inserted solely as a matter
of convenience and in no way define or limit the scope or intent of any
provision hereof.



i.
Administration. The administration of the Plan shall be governed by the
substantive laws of the State of Ohio, without regard to principles of conflicts
of laws. Any persons or corporations who now are or shall subsequently become
parties to the Plan shall be deemed to consent to this provision. Any litigation
that arises under the Plan or which in any way relates to the Plan may only be
brought in the Summit County Court of Common Pleas in Ohio or the Federal
District Court of the Northern District of Ohio.



j.
Section 409A. The Plan is intended to either comply with, or be exempt from, the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(“Code Section 409A”). To the extent that the Plan is not exempt from the
requirements of Code



3



--------------------------------------------------------------------------------




Section 409A, the Plan is intended to comply with the requirements of Code
Section 409A and shall be limited, construed and interpreted in accordance with
such intent. Notwithstanding the foregoing, in no event whatsoever shall the
Company be liable for any additional tax, interest, income inclusion or other
penalty that may be imposed on a Participant by Code Section 409A or for damages
for failing to comply with Code Section 409A.




FIRSTENERGY SOLUTIONS CORP.
 
 
 
By: /s/ Donald R. Schneider
Donald R. Schneider
President, FirstEnergy Solutions Corp.





4

